UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or Other Jurisdiction of Incorporation IRS Employer Identification No. 10 Sixth Road Woburn, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNox Indicate by check mark if the registrant in not required to file reports pursuant to Section13 or Section15(d) of the Act.YesNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler Acceleratedfiler Non-acceleratedfiler (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $11,426,440 based on the closing price of $1.28 of the issuer’s common stock, par value $.001 per share, as reported by the NASDAQ Stock Market on March 31, 2010. On December 21, 2010, there were 12,188,208 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the definitive proxy statement for our 2011 annual meeting of stockholders, which is to be filed within 120 days after the end of the fiscal year ended September 30, 2010, are incorporated by reference into Part III of this Form 10-K, to the extent described in Part III. Forward Looking Statement Statements contained in this Annual Report on Form 10-K that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-K and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, our ability to maintain an effective system of internal controls, or risks associated with our contracts with the U.S. federal government.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described herein and in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline” we mean Bridgeline Digital, Inc. PART I Item 1. Business. Overview Bridgeline Digital is a developer of a unified web engagement management product suite named iAPPS® and award-winning interactive technology solutions that help organizations optimize business processes.Bridgeline’s iAPPS product suite combined with its interactive development capabilities assist customers in maximizing revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs by leveraging web based technologies. Bridgeline Digital’s iAPPS product suite provides solutions that deeply integrate web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the mission critical website, on-line stores, intranets, extranets, or portals in which they reside; enabling business users to enhance and optimize the value of their web properties.Combined with award-winning interactive development capabilities, Bridgeline helps customers cost-effectively accommodate the changing needs of today’s rapidly changing web properties. The iAPPSproduct suite is delivered through a SaaS (“Software as a Service”) business model, in which we deliver our software over the Internet while providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. In 2010, KM Magazine Editors selected iAPPS as the Trend Setting Product of the Year. iAPPS Content Manager won the 2010 Codie Award for the Best Content Management Solution Globally. Bridgeline’s team of Microsoft® Gold Certified developers specialize in end-to-end interactive technology solutions which include digital strategy, user center design, web application development, SharePoint development, rich media development, search engine optimization and web application hosting management. 3 In 2010, B2B Interactive selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States. Bridgeline Digital was incorporated under the laws of the State of Delaware on August 28, 2000. Highlights of Fiscal 2010 Highlights of fiscal 2010 include new product releases and acquisitions. New Products and Enhancements · iAPPS Commerce® -In the first quarter of fiscal 2010, Bridgeline released iAPPS Commerce, which provides business users with a fully-functional, easy-to-use B2B and B2C eCommerce system. · iAPPS Marketier®-In the third quarter of fiscal 2010, Bridgeline released iAPPS Marketier, which provides marketing lifecycle management including customer transaction analysis, email management, surveys and polls, event registration and issue tracking to measure campaign return on investment. · iAPPS Version 4.5 - In the fourth quarter of fiscal 2010, Bridgeline released iAPPS version 4.5 providing multiple feature enhancements to iAPPS Commerce. Acquisitions · During the fiscal year, we continued our geographic expansion strategy with the acquisition of two new companies:TMX Interactive, Inc (“TMX”) and e.Magination network, LLC (“e.Magination”).These acquisitions expand our footprint into the Philadelphia, Baltimore regions, and the federal government sector. Products and Services Products iAPPS® Product Suite The iAPPS product suite provides a unified common set of shared software modules that are critical to today’s mission critical web sites, on-line stores, intranets, extranets, and portals. The iAPPS product suite empowers companies and developers to create websites and web applications with advanced business logic, state-of-the-art graphical user interfaces, and improved quality – all in a shorter timeframe with less coding than is typically required by comparable products. The iAPPS product suite unifies web Content Management, web Analytics, eCommerce, and eMarketing capabilities deep within the website or web applications in which they reside, enabling customers to enhance and optimize the value of their web properties. The iAPPS product suite includes: · iAPPS Content Managerallows non-technical users to create, edit, and publish content via a browser-based interface. The advanced, easy-to-use interface allows businesses to keep content and promotions fresh - whether for a public commercial site or a company intranet. The iAPPS® Content Manager handles the presentation of content based on a sophisticated indexing and security scheme that includes management of front-end access to online applications. The system provides a robust library functionality to manage permissions, versions and organization of different content types, including multimedia files and images. Administrators are able to easily configure a simple or advanced workflow.The system can accommodate the complexity of larger companies with strict regulatory policies. The iAPPS Content Manager is uniquely integrated and unified with iAPPS Analytics, iAPPS Commerce, and iAPPS Marketier; providing our customers with precise information,more 4 accurate results, expansion options, and stronger user adoption. · iAPPSAnalytics provides the ability to manage, measure and optimize web presence by recording detailed events and subsequently mine data within a web application for statistical analysis. Our customers have access to information regarding where their visitors are coming from, what content and products their viewers are most interested in, and how they navigate through a particular web application. Through user-definable web reports, iAPPSAnalytics provides deep insight into areas like visitor usage, content access, age of content, actions taken, and event triggers, and reports on both client and server-side events. There are over 20 standard web reports that come with iAPPS Analytics.iAPPS Analytics is uniquely integrated and unified with iAPPS Content Manager, iAPPS Commerce, and iAPPS Marketier; providing our customers with precise information, more accurate results, expansion options, and stronger user adoption. · iAPPS Commerceis an online B2B and B2C eCommerce solution that allows users to maximize and manage all aspects of their commerce initiatives. The customizable dashboard provides customers with a real-time overview of the performance of their online stores, such as sales trends, demographics, profit margins, inventory levels, inventory alerts, fulfillment deficiencies, average check out times, potential production issues, and delivery times. Commerce also provides backend access to payment and shipping gateways. In combining iAPPSCommerce with Analytics and Marketier, our customers can take their commerce initiatives to a new level by personalizing their product offerings, improving their marketing effectiveness,providing value-added services and cross selling additional products.iAPPS Commerce is uniquely integrated and unified with iAPPS Analytics, iAPPS Content Manager, and iAPPS Marketier; providing our customers with precise information, more accurate results, expansion options, and stronger user adoption. · iAPPSMarketier is a marketing lifecycle management solution that includes customer transaction analysis, email management, surveys and polls, event registration and issue tracking to measure campaign return on investment and client satisfaction. Web site content and user profiling is leveraged to deliver targeted campaigns and stronger customer relationships. The email management featuresprovides comprehensive reporting capabilities including success rate, and recipient activity such as click-thrus and opt-outs.iAPPS Marketier integrates with leading customer relationship management systems (CRM’s) such as Salesforce.com and leading ad banner engines such as Google.iAPPS Marketier is uniquely integrated and unified with iAPPS Analytics, iAPPS Content Manager, and iAPPS Commerce; providing customers with precise information, more accurate results, expansion options, and stronger user adoption. Subscription and Perpetual Licenses Revenue from sales of both on-demand SaaS web tools and perpetual licenses is reported as Subscriptions and perpetual licenses in the accompanying consolidated financial statements. Services Web Application Development Services Web Application development services address specific customer needs such as web design and web development, usability engineering, information architecture, rich media development, and search engine optimization. (“SEO”).Application development engagements are often sold as part of a multiple element arrangement that includes our software products, hosting arrangements (i.e. Managed Service Hosting) that provide for the use of certain hardware and infrastructure at one of our co-managed network operating centers, or retained professional services subsequent to completion of the application development. Usability Engineering By integrating usability into traditional development life cycles, we believe our usability experts can significantly enhance a user experience.Our usability professionals provide the following services:usability audits, information architecture, process analysis and optimization, interface design and user testing.Our systematic and user-centered approach to applicationdevelopment focuses on developingapplications that are intuitive, accessible, engaging, and 5 effective. Our goal is to produce a net effect of increased traffic, improved visitor retention, increased user productivity, reduced user error, lower support cost, and reduced long-term development cost. Information Architecture Information Architecture is a design methodology focused on structuring information to ensure that users can find the appropriate data and can complete their desired transactions within a web site or application.Understanding users and the context in which users will be initiating with a web application is central to information architecture.Information architects try to put themselves in the position of a typical user of an application to better understand a user’s characteristics, behaviors, intentions and motivations.At the same time, the information architect develops an understanding of a web application’s functionality and data structures.The understanding of these components enables the architect to make customer centric decisions about the end user and then translate those decisions into site maps, wire frames and clickable prototypes. Information architecture forms the foundation of a web application’s usability.The extent to which a web application is user-friendly and is widely adopted by a user base is primarily dependent on the success of the information architecture.Information architecture defines how well users can navigate through a web site or application and how easily they can find the desired information or function.As web application development becomes more standard and commoditized, information architecture will increase as a differentiator for application developers. Rich Media Development Traditional web sites or web applications use simple graphics, static images, mainstream text and picture formats. As technologies advanced and internet speeds have dramatically improved, a new internet media referred to as Rich Media or Rich Internet Applications (RIA) has emerged. RIA’s are web applications that integrate 3D animation, audio, and streaming video into the interface of a web site or web application. RIA’s can change the way in which companies engage and interacts with customers and site visitors. RIA’s can dramatically enhance a company’s identity, improve site stickiness, and provide increased response rates. Bridgeline developers use AJAX, Flash, and JavaScript to deliver compelling RIA solutions. Search Engine Optimization (“SEO”) Bridgeline helpscustomers maximize the effectiveness of their online marketing activities to ensure that their web applications can be exposed to the potential customers that use search engines to locate products and services. Bridgeline’s SEO services include competitive analysis, website review, keyword generation, proprietary leading page technology, ongoing registration, monthly reports, and monitoring. Revenue from Web Application Development Services Revenue from all web application development services is reported as Web application development services in the accompanying consolidated financial statements. Managed Service Hosting Some of our customers hire us to host and manage the applications we develop. Bridgeline provides a complete outsourcing solution through our fully managed hosting services.Through our partnerships with Savvis and Internap, we offer co-location servicesin state-of-the-art data centers. We provide 24/7 application monitoring, emergency response, version control, load balancing, managed firewall security, and virus protection services.We provide shared hosting, dedicated hosting, and SaaS hosting for our customers. Revenue from Managed Service Hosting Revenue from Managed Service Hosting is reported as Managed service hosting in the accompanying consolidated financial statements 6 Sales and Marketing Overview Bridgeline employs a direct sales force and each sale takes on average 60 to 180 days to complete.Our direct sales force focuses its efforts selling to medium-sized and large companies. These companies are generally categorized in the following vertical markets:(i)financial services, (ii) health services and life sciences, (iii) high technology, (software and hardware), (iv) professional sports (teams and individuals),(v) transportation and storage, (vi) associations and foundations and (vii) the U.S Government. We have eight geographic locations in the United States with full-time professional direct sales personnel.Our geographic locations are in the metropolitan Atlanta, Baltimore, Boston, Chicago, Denver, New York, Philadelphia and Virginia areas. During fiscal 2010, we began to develop a reseller channel to supplement our direct sales force for our iAPPS Product Suite.Resellers are generally located in territories where we do not have a direct sales force. Engagement methodology We use an accountable, strategic engagement process developed specifically for target companies that require a technology based professional approach.We believe it is critical to qualify each opportunity and to assure our skill set and tools match up well with customer’s needs.As an essential part of every engagement, we believe our engagement methodology streamlines our customer qualification process, strengthens our customer relationships, ensures our skill set and tools match the customer’s needs, and results in the submission of targeted proposals. Organic growth from existing customer base We have specific proactive programs that consistently market our iAPPS® product suite and interactive development capabilities. Our business development professionals seek ongoing business opportunities within our existing customer base and within other operating divisions or subsidiaries of our existing customer base. New customer acquisition We identify target customers within our vertical expertise (financial services, association and foundations, health services and life sciences, high technology, transportation and storage, professional sports management, and U.S. Government). Our business development professionals develop an annual territory plan identifying various strategies to engage our target customers. These territory plans are updated every 60 days. Customer retention programs We use email marketing capabilities when marketing to our customer base. We email internally generated whitepapers, user case studies, or Company related announcements to our customers on a bimonthly basis. We also host educational on-line or face to face seminars on a quarterly basis. New lead generation programs We generate targeted leads and new business opportunities by leveraging on-line marketing strategies. We receive leads by maximizing the search engine optimization capabilities of our own web site. Through our web site, we provide various educational white papers and promote upcoming on-line seminars. In addition we pay for banner advertisements on various independent newsletters, and paid search advertisements that are linked to our web site. We also participate and exhibit at targeted events. Social Media programs We market Bridgeline’s upcoming events, white papers, case studies, announcements, and related articles frequently on leading social media platforms such as Twitter, LinkedIn, and Facebook. 7 Acquisitions Bridgeline plans to continue expanding its distribution of iAPPS and its interactive development capabilities throughoutNorth America through acquisitions.Due to the nature of our sales process and delivery requirements, we believe local staff is required in order to maximize market-share results. We believe the web application development market in North America is growing and fragmented. We believeestablished yet small web application development companies have the ability to market, sell and install our iAPPS product suite in their local metropolitan markets.We believe these companies also have a .Net customer base and a niche presence in the local markets in which they operate. We believe there is an opportunity for us to acquire companies that specialize in web application development that are based in large North American cities in which we currently do not operate.We also believe that we can continue to expand our customer base by completing in-market acquisitions in certain geographic locations where we already conduct business.We believe that by acquiring certain of these companies and applying our business practices and efficiencies, we can accelerate our time to market of the iAPPS product suite. We completed two acquisitions during the fiscal year ended September 30, 2010, as described below. We did not complete any acquisitions during the fiscal year ended September 30, 2009. TMX Interactive, Inc. On May 11, 2010, the Company acquired certain assets and assumed certain liabilities of TMX Interactive, Inc. (“TMX”), a Pennsylvania based web development company.Consideration for the acquisition consisted of (i) $100 thousand in cash, (ii) the assumption of approximately $600 thousand of deferred revenue (iii) the issuance of an unsecured subordinated promissory note in the amount of $500 thousand payable over three years beginning January 2011 with interest at a rate of 1% per annum and (iv) contingent consideration of up to $383 thousand, (which reflects a post acquisition adjustment to the purchase price), payable in cash quarterly over the 12 consecutive calendar quarters beginning with the quarter ending December 31, 2010, and payable only upon on the achievement of quarterly revenue of $600 thousand by the Philadelphia business unit. e.Magination network, LLC. On July 9, 2010, the Company acquired certain assets and assumed certain liabilities of e.Magination network, LLC, ( “e.Magination”), a Baltimore, Maryland based web application development company, including theacquisition of e.Magination’s wholly-owned subsidiary, e.Magination IG, LLC. Consideration consisted of (i) $2.65 million in cash, (ii) contingent consideration of up to $647 thousand (which reflects a post acquisition adjustment to the purchase price) payable quarterly in cash over 12 quarters beginning with the quarter ending September 30, 2010, with half of the earnout based on the achievement of quarterly revenue of $1.35 million and half of the earnout based on the achievement of quarterly earnings from operations of $225 thousand by the Maryland business unit, (iii) additional contingent consideration of up to $300 thousand (which reflects a post acquisition adjustment to the purchase price) payable quarterly in cash over 12 quarters beginning with the quarter ending September 30, 2010 based on the achievement of quarterly earnings from operations of $300 thousand by the Maryland business unit, and (iv) contingent consideration of up to $675 thousand payable quarterly in Bridgeline common stock over four quarters beginning with the quarter ending December 31, 2012, with half of the earnout based on the achievement of quarterly revenue of $1.35 million and half of the earnout based on the achievement of quarterly earnings from operations of $225 thousand by the Maryland business unit.The contingent common stock will be held in escrow pending the satisfaction of the applicable earnout targets.To the extent that both the quarterly revenue target and the quarterly earnings from operations target are not met in any particular quarter, both the quarterly cash earnout period and the quarterly common stock earnout period will be extended for up to four additional quarters. Research and Development We invested approximately $1.4 million in research and development activities for the year ended September 30, 2010, which included approximately $508 thousand in capitalized software costs. 8 We invested approximately $1.2 million in research and development for the year ended September 30, 2009, which included approximately $30 thousand of capitalized software costs. Employees We employed 166 employees worldwide as of September 30, 2010.Substantially all of those employees are full time employees. Customers We primarily serve seven vertical markets that we believe have a history of investing in information technology enhancements and initiatives as follows: · Financial services · Associations and foundations · Health services and life sciences · High technology (software and hardware) · Transportation and storage · Professional sports (teams and individuals) · U.S. Government We had 625 customers at September 30, 2010.For the year ended September 30, 2010, no customer generated more than 10% of our revenue. We will focus efforts to engage with customers that are aligned with the Company's core competencies and will continue to proactively end engagements with a number of smaller hosting customers obtained through previous acquisitions. Competition The markets for our products and services, including web engagement management software and web application development services are highly competitive, fragmented, and rapidly changing. Barriers to entry in such markets remain relatively low. The markets are significantly affected by new product introductions and other market activities of industry participants. With the introduction of new technologies and market entrants, we expect competition to persist and intensify in the future. We believe that we compete adequately with others and distinguish ourselves from our competitors in a number of ways.We believe that our competitors generally offer their web engagement management software without directly providing interactive technology development services.In addition, our competitors that offer their web application software typically offer only single point of entry type products (such as only content management, only analytics, or only ecommerce) as compared to a unified approach offered with our iAPPS product suite.Our ability to develop applications on multiple platforms and the existence of our own web engagement management software distinguishes us from our competition.We also believe that our products have been designed for ease of use without substantial technical skills.Finally, we believe the iAPPS product suite has a lower cost of ownership than the solutions provided by most of our competitors. Available Information This Annual Report on Form 10-K, as well as our quarterly reports on Form 10-Q and current reports on Form 8-K, along with any amendments to those reports, are made available upon request, on our website (www.bridgelinedigital.com) as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission.Copies of the following are also available through our website on the “About Us Investors” page under the caption “Governance” and are available in print to any shareholder who requests it: ·Code of Business Ethics ·Committee Charters for the following Board Committees: §Nominating and Corporate Governance Committee §Audit Committee 9 §Compensation Committee The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549.Information regarding the SEC’s Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information and can be found at (http://www.sec.gov). Item 1A.Risk Factors This report contains forward-looking statements that involve risks and uncertainties, such as statements of our objectives, expectations and intentions. The cautionary statements made in this report are applicable to all forward-looking statements wherever they appear in this report. Our actual results could differ materially from those discussed herein. In addition to the risks discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our business is subject to the risks set forth below. We operate in a rapidly changing environment that involves certain risks and uncertainties, some of which are beyond our control. The risks described below are not the only risks we face. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially adversely affect our business, financial condition and/or operating results. The weakness in the U.S. and international economies could negatively affect our business, results of operations, and financial condition. The weakness in the U.S. and international economies have resulted in a tightening in the credit markets, a low level of liquidity in many financial markets, and extreme volatility in credit, equity and fixed income markets. There could be a number of follow-on effects from these economic developments on our business, including decreased customer demand; decreased customer confidence; and insolvency of customers.In addition,access to capital and financing may be an important aspect of our acquisition strategy.If we do not have sufficient access to capital or obtain financing our future potential acquisitions may be at risk and we may be unable to execute our growth strategy. Any of these events, or any other events caused by the weakness in the U.S. and international economies, may have a material adverse effect on our business, operating results, and financial condition. If we are unable to manage our future growth efficiently, our business, revenues and profitability may suffer. We anticipate that continued expansion of our business will require us to address potential market opportunities. For example, we may need to expand the size of our research and development, sales, corporate finance or operations staff. There can be no assurance that our infrastructure will be sufficiently flexible and adaptable to manage our projected growth or that we will have sufficient resources, human or otherwise, to sustain such growth. If we are unable to adequately address these additional demands on our resources, our profitability and growth might suffer. Also, if we continue to expand our operations, management might not be effective in expanding our physical facilities and our systems, procedures or controls might not be adequate to support such expansion. Our inability to manage our growth could harm our business and decrease our revenues. Our revenue and quarterly results may fluctuate, which could adversely affect our stock price. We have experienced, and may in the future experience, significant fluctuations in our quarterly operating results that may be caused by many factors. These factors include: · changes in demand for our products; · introduction, enhancement or announcement of products by us or our competitors; · market acceptance of our new products; · the growth rates of certain market segments in which we compete; · size and timing of significant orders; · budgeting cycles of customers; · mix of products and services sold; · changes in the level of operating expenses; 10 · completion or announcement of acquisitions; and · general economic conditions in regions in which we conduct business. Because most of our licenses are renewable on an annual basis, a reduction in our license renewal rate could reduce our revenue. Our customers have no obligation to renew their annual subscription licenses, and some customers have elected not to do so. Our license renewal rates may decline or fluctuate as a result of a number of factors, including customer dissatisfaction with our products and services, our failure to update our products to maintain their attractiveness in the market, or constraints or changes in budget priorities faced by our customers. A decline in license renewal rates could cause our revenue to decline which would have a material adverse effect on our operations. We face intense and growing competition, which could result in price reductions, reduced operating margins and loss of market share. We operate in a highly competitive marketplace and generally encounter intense competition to create and maintain demand for our services and to obtain service contracts. If we are unable to successfully compete for new business and license renewals, our revenue growth and operating margins may decline. The market for our iAPPS® product suite (Content Manager, Analytics, eCommerce, Marketier) and web development services are competitive and rapidly changing.Barriers to entry in such markets are relatively low. With the introduction of new technologies and market entrants, we expect competition to intensify in the future. Some of our principal competitors offer their products at a lower price, which may result in pricing pressures. Such pricing pressures and increased competition generally could result in reduced sales, reduced margins or the failure of our product and service offerings to achieve or maintain more widespread market acceptance. The web development/services market is highly fragmented with a large number of competitors and potential competitors.Our prominent public company competitors are Open Text, Art Technology Group, Digital River, GSI Commerce, Adobe (Omniture) and Sapient. We face competition from customers and potential customers who develop their own applications internally. We also face competition from potential competitors that are substantially larger than we are and who have significantly greater financial, technical and marketing resources, and established direct and indirect channels of distribution. As a result, they are able to devote greater resources to the development, promotion and sale of their products than we can. If our products fail to perform properly due to undetected errors or similar problems, our business could suffer, and we could face product liability exposure. We develop and sell complex web engagement management software which may contain undetected errors, or bugs. Such errors can be detected at any point in a product’s life cycle, but are frequently found after introduction of new software or enhancements to existing software. We continually introduce new products and new versions of our products. Despite internal testing and testing by current and potential customers, our current and future products may contain serious defects. If we detect any errors before we ship a product, we might have to delay product shipment for an extended period of time while we address the problem. We might not discover software errors that affect our new or current products or enhancements until after they are deployed, and we may need to provide enhancements to correct such errors. Therefore, it is possible that, despite our testing, errors may occur in our software. These errors could result in the following: · harm to our reputation; · lost sales; · delays in commercial release; · product liability claims; · contractual disputes; 11 · negative publicity; · delays in or loss of market acceptance of our products; · license terminations or renegotiations; or · unexpected expenses and diversion of resources to remedy errors. Furthermore, our customers may use our software together with products from other companies. As a result, when problems occur, it might be difficult to identify the source of the problem. Even when our software does not cause these problems, the existence of these errors might cause us to incur significant costs, divert the attention of our technical personnel from our product development efforts, impact our reputation, or cause significant customer relations problems. Technology and customer requirements evolve rapidly in our industry, and if we do not continue to develop new products and enhance our existing products in response to these changes, our business couldsuffer. We will need to continue to enhance our products in order to maintain our competitive position. We may not be successful in developing and marketing enhancements to our products on a timely basis, and any enhancements we develop may not adequately address the changing needs of the marketplace. Overlaying the risks associated with our existing products and enhancements are ongoing technological developments and rapid changes in customer requirements. Our future success will depend upon our ability to develop and introduce in a timely manner new products that take advantage of technological advances and respond to new customer requirements. The development of new products is increasingly complex and uncertain, which increases the risk of delays. We may not be successful in developing new products and incorporating new technology on a timely basis, and any new products may not adequately address the changing needs of the marketplace. Failure to develop new products and product enhancements that meet market needs in a timely manner could have a material adverse effect on our business, financial condition and operating results. If we are unable to protect our proprietary technology and other intellectual property rights, our ability to compete in the marketplace may be substantially reduced. If we are unable to protect our intellectual property, our competitors could use our intellectual property to market products similar to our products, which could decrease demand for such products, thus decreasing our revenue. We rely on a combination of copyright, trademark and trade secret laws, as well as licensing agreements, third-party non-disclosure agreements and other contractual measures, to protect our intellectual property rights. These protections may not be adequate to prevent our competitors from copying or reverse-engineering our products. Our competitors may independently develop technologies that are substantially equivalent or superior to our technology. To protect our trade secrets and other proprietary information, we require employees, consultants, advisors and collaborators to enter into confidentiality agreements. These agreements may not provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use, misappropriation or disclosure of such trade secrets, know-how or other proprietary information. The protective mechanisms we include in our products may not be sufficient to prevent unauthorized copying. Existing copyright laws afford only limited protection for our intellectual property rights and may not protect such rights in the event competitors independently develop similar products. In addition, the laws of some countries in which our products are or may be licensed do not protect our products and intellectual property rights to the same extent as do the laws of the United States. Policing unauthorized use of our products is difficult, and litigation could become necessary in the future to enforce our intellectual property rights. Any litigation could be time consuming and expensive to prosecute or resolve, result in substantial diversion of management attention and resources, and materially harm our business or financial condition. If a third party asserts that we infringe upon its proprietary rights, we could be required to redesign our products, pay significant royalties or enter into license agreements. Claims of infringement are becoming increasingly common as the software industry develops and as related legal protections, including patents, are applied to software products. Although we do not believe that our products infringe on the rights of third parties, a third party may assert that 12 our technology or technologies of entities we acquire violates its intellectual property rights. As the number of software products in our markets increases and the functionality of these products further overlap, we believe that infringement claims will become more common. Any claims against us, regardless of their merit, could: · be expensive and time consuming to defend; · result in negative publicity; · force us to stop licensing our products that incorporate the challenged intellectual property; · require us to redesign our products; · divert management’s attention and our other resources; or · require us to enter into royalty or licensing agreements in order to obtain the right to use necessary technologies, which may not be available on terms acceptable to us, if at all. We believe that any successful challenge to our use of a trademark or domain name could substantially diminish our ability to conduct business in a particular market or jurisdiction and thus decrease our revenues and result in possible losses to our business. If the security of our software, in particular the hosted Internet solutions products we have developed, is breached, our business and reputation could suffer. Fundamental to the use of our products is the secure collection, storage and transmission of confidential information. Third parties may attempt to breach our security or that of our customers and their databases. We might be liable to our customers for any breach in such security, and any breach could harm our customers, our business and reputation. Any imposition of liability, particularly liability that is not covered by insurance or is in excess of insurance coverage, could harm our reputation, business and operating results. Computers, including those that utilize our software, are vulnerable to computer viruses, physical or electronic break-ins and similar disruptions, which could lead to interruptions, delays or loss of data. We might be required to expend significant capital and other resources to protect further against security breaches or to rectify problems caused by any security breach, which, in turn could divert funds available for corporate growth and expansion or future acquisitions. We are dependent upon our management team, and the loss of any of these individuals could harm our business. We are dependent on the efforts of our key management personnel. The loss of any of our key management personnel, or our inability to recruit and train additional key management and other personnel in a timely manner, could materially and adversely affect our business, operations and future prospects. We do not maintain a key man insurance policy covering any of our employees. In addition, in the event that Thomas Massie, our founder, Chairman and Chief Executive Officer, is terminated by us without cause, he is entitled to receive severance payments equal to three years’ total compensation, including bonus amounts. In the event we are required to pay the severance payments to Mr. Massie, it could have a material adverse effect on our results of operations for the fiscal quarter and year in which such payments are made. Because competition for highly qualified personnel is intense, we might not be able to attract and retain the employees we need to support our planned growth. We will need to increase the size and maintain the quality of our sales force, software development staff and professional services organization to execute our growth plans. To meet our objectives, we must attract and retain highly qualified personnel with specialized skill sets. Competition for qualified personnel can be intense, and we might not be successful in attracting and retaining them. Our ability to maintain and expand our sales, product development and professional services teams will depend on our ability to recruit, train and retain top quality people with advanced skills who understand sales to, and the specific needs of, our target customers. For these reasons, we have experienced, and we expect to again experience in the future, challenges in hiring and retaining highly skilled employees with appropriate qualifications for our business. In addition to hiring services personnel to meet our needs, we may also engage additional third-party consultants as contractors, which could have a negative impact on our financial results. If we are unable to hire or retain qualified personnel, or if newly hired personnel fail to develop the necessary skills or reach productivity slower than anticipated, it would be more difficult for us to sell our products and services, and we could experience a shortfall in revenue and not achieve our planned growth. 13 Future acquisitions may be difficult to integrate into our existing operations, may disrupt our business, dilute stockholder value or divert management’s attention. We have acquired multiple businesses since our inception in 2000. A key element of our growth and market share expansion strategy is the pursuit of additional acquisitions in the fragmented web application development industry in the future. These acquisitions could be expensive, disrupt our ongoing business and distract our management and employees. If we make an acquisition, we could have difficulty integrating the acquired technology, employees or operations. In addition, the key personnel of theacquired company may choose not to work for us. Acquisitions also involve the risk of potential unknown liabilities associated with the acquired business. Our contracts and subcontracts with the U.S. federal government contain certain provisions that may be unfavorable to us and subject us to government audits, which could materially harm our business and results of operations. Our contracts and subcontracts with the U.S. federal government subject us to certain risks and give the U.S. federal government rights and remedies not typically found in commercial contracts, including rights that allow the U.S. federal government to: · terminate contracts for convenience, in whole or in part, at any time and for any reason; · reduce or modify contracts or subcontracts if its requirements or budgetary constraints change; · cancel multi-year contracts and related orders if funds for contract performance for any subsequent year become unavailable; and · claim certain rights in products provided by us. Our subcontracts with prime contractors to the U.S.federal government do not contain a limitation of liability provision, creating a risk of responsibility for direct and consequential damages. Several of those subcontracts hold the prime contractor harmless against liability that stems from our work and do not contain a limitation of liability. These provisions could cause substantial liability for us, especially given the use to which our products may be put. In addition, we are subject to audits by the U.S. federal government as part of routine audits of government contracts. As part of an audit, these agencies may review our performance on contracts, cost structures and compliance with applicable laws, regulations and standards. If any of our charges are found to be allocated improperly to a specific contract, the charges may not be reimbursed and any charges already reimbursed for such contract may have to be refunded. Accordingly, an audit could result in a material adjustment to our revenue and results of operations. Moreover, if an audit uncovers improper or illegal activities, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeiture of profits, suspension of payments, fines and suspension or debarment from doing business with the government. If any of the foregoing were to occur, or if the U.S. federal government or its prime contractors otherwise ceased doing business with us or decreased the amount of business with us, our business and operating results could be materially harmed and the value of your investment in our common stock could be impaired. Some of our contracts with the U.S. federal government allow the use of inventions developed under the contracts and to disclose technical data to third parties, which could harm our ability to compete. Some of our contracts allow the U.S. federal government rights to use, or have others use, intellectual property developed under those contracts on behalf of the government. Some of the contracts allow the federal government to disclose technical data without constraining the recipient in how that data is used. The ability of third parties to use intellectual property for government purposes creates the possibility that the government could attempt to establish additional sources for the products we provide that stem from these contracts. The potential that the government may release some of the technical data without constraint creates the possibility that third parties may be able to use this data to compete with us in the commercial sector. 14 As a contractor and subcontractor to the U.S. federal government, we are subject to extensive U.S. federal government regulation, and our failure to comply with applicable regulations could subject us to penalties that may restrict our ability to conduct our business. As a contractor and subcontractor to the U.S. federal government, we are subject to, and must comply with, various government regulations that impact our operating costs, profit margins and the internal organization and operation of our business. Also, we need special clearances to continue working on and advancing certain of our projects with the U.S. federal government. Obtaining and maintaining security clearances for employees involves a lengthy process, and it is difficult to identify, recruit and retain employees who already hold security clearances. If our employees are unable to obtain security clearances in a timely manner, or at all, or if our employees who hold security clearances are unable to maintain the clearances or terminate employment with us, then a customer requiring classified work could terminate the contract or decide not to renew it upon its expiration. In addition, we expect that many of the contracts on which we will bid will require us to demonstrate our ability to obtain facility security clearances and employ personnel with specified types of security clearances. To the extent we are not able to obtain or retain facility security clearances or engage employees with the required security clearances for a particular contract, we may not be able to bid on or win new contracts, or effectively rebid on expiring contracts. Our failure to comply with applicable regulations, rules and approvals could result in the imposition of penalties, the loss of our government contracts or our suspension or debarment from contracting with the federal government generally, any of which would harm our business, financial condition and results of operations. Increasing government regulation could affect our business and may adversely affect our financial condition. We are subject not only to regulations applicable to businesses generally, but also to laws and regulations directly applicable to electronic commerce. Although there are currently few such laws and regulations, state, federal and foreign governments may adopt laws and regulations applicable to our business. Any such legislation or regulation could dampen the growth of the Internet and decrease its acceptance. If such a decline occurs, companies may choose in the future not to use our products and services. Any new laws or regulations in the following areas could affect our business: · user privacy; · the pricing and taxation of goods and services offered over the Internet; · the content of websites; · copyrights; · consumer protection, including the potential application of “do not call” registry requirements on customers and consumer backlash in general to direct marketing efforts of customers; · the online distribution of specific material or content over the Internet; or · the characteristics and quality of products and services offered over the Internet. Item1B. Unresolved Staff Comments Not required. 15 Item 2. Properties. Our corporate office is located twelve miles north of Boston, Massachusetts at 10 Sixth Road, Woburn, Massachusetts 01801.This office also houses our New England business unit. The following table lists our offices, all of which are leased: Geographic Location Address Size Atlanta, Georgia 5555 Triangle Parkway Norcross, Georgia 30092 8,547 square feet, professional office space Baltimore, Maryland 6711 Columbia Gateway Dr. Baltimore, Maryland 21046 4,925 square feet, Professional office space Bangalore, India 65 Bagmane Tech Park, C.V Raman Nagar Byrasandra, Corp Ward 83, Bangalore 560 052 6,000 square feet professional office space Boston, Massachusetts 10 Sixth Road Woburn, Massachusetts 01801 9,335 square feet, professional office space Chicago, Illinois 30 N. LaSalle Street, 20th Floor Chicago, IL60602 4,880 square feet, professional office space Denver, Colorado 410 17th Street, Suite 600 Denver, CO80202 12,270 square feet, professional office space Philadelphia, Pennsylvania 1100 East Hector Street Conshohocken, Pennsylvania 4,619 square feet Professional office space New York, New York 104 West 40th Street New York, NY. 10018 4,400 square feet, professional office space Virginia 4,300 Wilson Boulevard Arlington, VA22203 4,801 square feet, professional office space Item 3. Legal Proceedings. From time to time we are subject to ordinary routine litigation and claims incidental to our business.As of September 30, 2010, Bridgeline was not engaged with any material legal proceedings, except as described below. Bridgeline Digital, Inc vs. e.Magination network, LLC and its principal owner, Daniel Roche On August 6, 2010, Bridgeline initiated a lawsuit against e.Magination network, LLC and its principal owner, Daniel Roche, in the Federal District Court of Massachusetts.Bridgeline seeks damages for accounts receivable allegedly collected by Mr. Roche and e.Magination and used to pay obligations of e.Magination and Mr. Roche (accounts receivable contractually belong to Bridgeline).e.Magination and Mr. Roche have asserted counterclaims against Bridgeline and Thomas Massie alleging that Bridgeline has breached Mr. Roche’s employment agreement by improperly terminating Mr. Roche for cause and also alleging breach of the Asset Purchase Agreement by Bridgeline. Item 4. Reserved 16 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. The following table sets forth, for the periods indicated, the range of high and low sale prices for our common stock. Our common stock trades on the NASDAQ Capital Market under the symbol BLIN. Year Ended September 30, 2010 High Low Fourth Quarter Third Quarter Second Quarter First Quarter Year Ended September 30, 2009 High Low Fourth Quarter Third Quarter Second Quarter First Quarter We have not declared or paid cash dividends on our common stock and do not plan to pay cash dividends to our shareholders in the near future. As of December 21, 2010, our common stock was held by approximately 1,151 shareholders.Most of the Company’s stock is held in street names through one or more nominees. Recent Sales of Unregistered Securities; Use of Proceeds From Registered Securities The securities in each of the below-referenced transactions were (i)issued without registration and (ii)were subject to restrictions under the Securities Act and the securities laws of certain states, in reliance on the private offering exemptions contained in Sections4(2), 4(6) and/or 3(b) of the Securities Act and on RegulationD promulgated thereunder, and in reliance on similar exemptions under applicable state laws as a transaction not involving a public offering.No placement or underwriting fees were paid in connection with these transactions. Proceeds from the sales of these securities were used forgeneral working capital purposes. Contingent Consideration related to Acquisitions e.Magination network, LLC - In connection with the earnout provision of the acquisition agreement, we will issue 561,356 shares of common stock to be held in escrow as the contingent shares are earned pursuant to the terms of the acquisition agreement. Options During thefiscal quarterSeptember 30, 2010,we granted 173,500 shares of common stock under our Amended and Restated Stock Incentive Plan at a weighted average exercise price of $1.06 per share. The securities were issued exclusively to our directors, executive officers and employees.The issuance of options and the shares of common stock issuable upon exercise of such options as described above were issued pursuant to written compensatory plans or arrangements with our employees, directors and consultants, in reliance on the exemptions from the registration provisions of the Securities Act set forth in Section 4(2) thereof relative to sales by an issuer not involving any public offering, to the extent an exemption from such registration was required. Item 6. Selected Financial Data. Not required 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This section contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of a variety of factors and risks includingthe impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, our ability to maintain an effective system of internal controls, or risks associated with our contracts with the U.S. federal government.These and other risks are more fully described herein and in our other filings with the Securities and Exchange Commission. This section should be read in combination with the accompanying audited consolidated financial statements and related notes prepared in accordance with United States generally accepted accounting principles. Overview Bridgeline Digital is a developer of a unified web engagement management product suite named iAPPS® and award-winning interactive technology solutions that help organizations optimize business processes.Bridgeline’s iAPPS® product suite combined with its interactive development capabilities assist customers in maximizing revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs by leveraging web based technologies. Bridgeline Digital’s iAPPSproduct suite provides solutions that deeply integrate web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the mission critical website, on-line stores, intranets, extranets, or portals in which they reside; enabling business users to enhance and optimize the value of their web properties.Combined with award-winning interactive development capabilities, Bridgeline helps customers cost-effectively accommodate the changing needs of today’s rapidly changing web properties. The iAPPSproduct suite is delivered through a SaaS (“Software as a Service”) business model, in which we deliver our software over the Internet while providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customers facility or Bridgeline’s co-managed hosting facility. In 2010, KM Magazine Editors selected iAPPS as the Trend Setting Product of the Year. iAPPS Content Manager won the 2010 Codie Award for the Best Content Management Solution Globally. Bridgeline’s team of Microsoft® Gold Certified developers specialize in end-to-end interactive technology solutions which include digital strategy, user center design, web application development, SharePoint development, rich media development, search engine optimization and web application hosting management. In 2010, B2B Interactive selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States. Sales and Marketing Bridgeline employs a direct sales force and each sale typically takes on average 60 to 180 days to complete.Our direct sales force focuses its efforts selling to medium to large companies.These companies are generally categorized in the following vertical markets:(i)financial services, (ii) associations and foundations, (iii) health services and life sciences, (iv) high technology (software and hardware), (v) transportation and storage, (vi) professional sports (teams and individuals) and (vii) U.S. Government. 18 We have eight geographic locations in the United States with full-time professional direct sales personnel.Our geographic locations are in the metropolitan Atlanta, Baltimore, Boston, Chicago, Denver, New York, Philadelphia and Virginia areas. During fiscal 2010, we began to develop a reseller channel to supplement our direct sales force for our iAPPS product suite. Resellers are generally located in territories where we do not have a direct sales force. Acquisitions Bridgeline plans to continue expanding its distribution of iAPPS and its application development services throughoutNorth America through acquisitions.Due to the individualized nature of our sales process and delivery requirements we believe local staff is required in order to maximize market-share results. We believe the web application development market in North America is growing and fragmented. Established yet small application development companies have the ability to market, sell and install our iAPPS Framework and web application management software in their local metropolitan markets.These companies also have a customer base and a niche presence in the local markets in which they operate. There is an opportunity for us to acquire companies that specialize in web application development that are based in other large North American cities in which we currently do not operate.We can continue to expand our customer base by completing acquisitions in geographic locations where we already conduct business.By acquiring certain of these companies and applying our business practices and efficiencies, we can accelerate our time to market with our iAPPS product suite. We completed two acquisitions during the fiscal year ended September 30, 2010, as described below. TMX Interactive, Inc. On May 11, 2010, the Company acquired certain and assets and assumed certain liabilities of TMX Interactive, Inc. (“TMX”), a Pennsylvania based web development company.Consideration for the acquisition consisted of (i) $100 thousand in cash, (ii) the assumption of approximately $600 thousand of deferred revenue (iii) the issuance of an unsecured subordinated promissory note in the amount of $500 thousand payable over three years beginning January 2011 with interest at a rate of 1% per annum and (iv) contingent consideration of up to $383 thousand, (which reflects a post acquisition adjustment to the purchase price), payable in cash quarterly over the 12 consecutive calendar quarters beginning with the quarter ending December 31, 2010, and payable only upon on the achievement of quarterly revenue of $600 thousand by the Philadelphia business unit. e.Magination network, LLC. On July 9, 2010, the Company acquired certain assets and assumed certain liabilities of e.Magination network, LLC, (“e.Magination”), a Baltimore, Maryland based web application development company, including theacquisition of e.Magination’s wholly-owned subsidiary, e.Magination IG, LLC. Consideration consisted of (i) $2.65 million in cash, (ii) contingent consideration of up to $647 thousand (which reflects a post acquisition adjustment to the purchase price) payable quarterly in cash over 12 quarters beginning with the quarter ending September 30, 2010, with half of the earnout based on the achievement of quarterly revenue of $1.35 million and half of the earnout based on the achievement of quarterly earnings from operations of $225 thousand by the Maryland business unit, (iii) additional contingent consideration of up to $300 thousand (which reflects a post acquisition adjustment to the purchase price) payable quarterly in cash over 12 quarters beginning with the quarter ending September 30, 2010 based on the achievement of quarterly earnings from operations of $300 thousand by the Maryland business unit, and (iv) contingent consideration of up to $675 thousand payable quarterly in Bridgeline common stock over four quarters beginning with the quarter ending December 31, 2012, with half of the earnout based on the achievement of quarterly revenue of $1.35 million and half of the earnout based on the achievement of quarterly earnings from operations of $225 thousand by the Maryland business unit. To the extent that both the quarterly revenue target and the quarterly earnings from operations target are not met in any particular quarter, both the quarterly cash earnout period and the quarterly common stock earnout period will be extended for up to four additional quarters. We expect to make additional acquisitions in the foreseeable future.We believe these acquisitions are consistent with our iAPPS product suite distribution strategy and growth strategy by providing Bridgeline with new geographical distribution opportunities, an expanded customer base, an expanded sales force and an expanded developer force. In addition, integrating acquired companies into our existing operations allows us to 19 consolidate the finance, human resources, legal, marketing, research and development of the acquired businesses with our own internal resources, hence reducing the aggregate of these expenses for the combined businesses and resulting in improved operating results. Customer Information We had 625 customers at September 30, 2010 and of these customers 468 or 75% paid us a recurring monthly subscription fee or a recurring monthly managed service fee.Approximately 70% of our customers in fiscal 2009 continued to be revenue generating customers in fiscal 2010, demonstrating a deep customer traction model. Additionally, in fiscal 2010, we focused our efforts on engaging with customers that are aligned withour core competencies and proactively ended our engagements with a number of smaller hosting customers we had obtained through previous acquisitions. Summary of Results of Operations Total revenue for the fiscal year ended September 30, 2010 (“fiscal 2010”) remained relatively consistent as compared with total revenue for the fiscal year ended September 30, 2009 (“fiscal 2009”).Total revenue was $23.6 million for fiscal 2010 compared with $23.9 million for fiscal 2009, a decrease of 1%.Loss from operations for fiscal 2010 was ($239) thousand compared with income from operations of $829 thousand for fiscal 2009.We had a net loss for fiscal 2010 of ($377) thousand compared with net income of $758 thousand for fiscal 2009.Loss per share for fiscal 2010 was ($0.03) compared with income per share of $0.07 for fiscal 2009. The following items affected the results of operation for fiscal 2010 as compared with fiscal 2009: · We released iAPPS® Analytics in February 2009, iAPPS® Commerce in November 2009 and iAPPS® Marketierin May 2010 · We completed two acquisitions in fiscal 2010 that are included in our results of operations from the date of acquisition. ■ We acquired TMX Interactive, Inc. (now Bridgeline Philadelphia) on May 11, 2010. ■ We acquired e.Magination network, LLC. (now Bridgeline Baltimore) on July 09, 2010. 20 RESULTS OF OPERATIONS Year Ended September 30, (dollars in thousands) $ % Change Change Revenue Web application development services iAPPS development services $ $ $ 9 % % of total revenue 37% 33% Other development services ) %) % of total revenue 47% 52% Subtotal web application development services ) (2 %) % of total revenue 84% 85% Managed service hosting ) %) % of total revenue 8% 9% Subscription and perpetual licenses 24 % % of total revenue 8% 6% Total revenue ) (1 %) Cost of revenue Web application development services iAPPS development cost 17 % % of iAPPS development revenue 48% 44% Other development cost ) – % % of other development revenue 53% 48% Subtotal web application development services 6 % % of Web application development services revenue 50% 46% Managed service hosting 8 1 % % of managed service hosting 31% 27% Subscription and perpetual licenses 67 13 % % of subscription and perpetual licenses revenue 33% 36% Total cost of revenue 6 % Gross profit ) (8 %) Gross profit margin 52.4% 55.9% Operating expenses Sales and marketing ) (4 %) % of total revenue 25% 26% General and administrative 10 % % of total revenue 19% 17% Research and development ) %) % of total revenue 4% 5% Depreciation and amortization 64 5 % % of total revenue 5% 5% Total operating expenses 51 — % % of total revenue 53% 52% (Loss) incomefrom operations ) ) %) Interest income (expense), net ) ) ) 63 % (Loss) income before income taxes ) ) %) Provision for income taxes 73 31 42 % Net (loss) income $ ) $ $ ) %) Adjusted EBITDA $ $ $ ) %) 21 Revenue Our revenue is derived from three sources: (i) web application development services (ii) managed service hosting and (iii) subscription and perpetual licenses.Total revenue for fiscal 2010 remained relatively consistent as compared with total revenue for fiscal 2009.Total revenue was $23.6 million for fiscal 2010 compared with $23.9 million for fiscal 2009, a decrease of 1%.For fiscal 2010, one customer generated approximately 7% of total revenue and a second customer generated approximately 5% of total revenue. Web Application Development Services Web application development services revenue is comprised of iAPPS development related services and other development related services generated from non iAPPS customers. Revenue from total web application development decreased $421 thousand, or 2% to $19.9 million from $20.3 million for fiscal 2010 from fiscal 2009.The overall decrease in application development services revenue is attributable to the Company focusing its marketing and new business development towards more iAPPS related opportunities.In addition, the decrease is attributable to general economic conditions which resulted in a reduced level of spending from certain customers that generated revenue in the prior period. Web application development services revenue as a percentage of total revenue decreased to 84% from 85% for fiscal 2010 compared with fiscal 2009 as a result of the decrease in revenue.iAPPS related development services increased to 37% of revenue from 33% of revenue. Non iAPPS® application development services decreased to 47% of revenue from 52% of revenue. iAPPS Development Services Revenue from iAPPS® development services increased $753 thousand, or 9% to $8.7 million from $8.0 million for fiscal 2010 from 2009, respectively.The Company’s focused effort on iAPPS related opportunities resulted in an increase in iAPPS related application development services revenue. Development services Revenue from non iAPPS development services decreased $1.2 million, or 10% to $11.1 million from $12.3 million for fiscal 2010 from fiscal 2009. Managed Service Hosting Revenue from managed service hosting decreased $271 thousand, or 12% to $1.9 million from $2.2 million for fiscal 2010 as compared with fiscal 2009.The decrease is attributable toour efforts on engaging with customers that are aligned with our core competencies and proactively ending our engagements with a number of smaller hosting customers we had obtained through previous acquisitions. Managed services revenue as a percentage of total revenue decreased to 8% from 9% for fiscal 2010 compared with fiscal 2009 as a result of the decrease in revenue. Subscription and Perpetual Licenses Revenue from subscription and perpetual licenses increased $349 thousand, or 24% to $1.8 million from $1.4 million for fiscal 2010 compared with fiscal 2009, respectively. The increase is due primarily to a higher amount of perpetual license revenue recognized infiscal 2010as compared with fiscal 2009 combined with an increase in iAPPS SaaS deployments in fiscal 2010. Subscription and perpetual license revenue as a percentage of total revenue increased to 8% from 6% for fiscal 2010 compared with fiscal 2009 as a result of the increase in subscription and perpetual license revenue. 22 Costs of Revenue Total cost of revenue increased $674 thousand, or 6% to $11.2 million from $10.5 million for fiscal 2010 compared with fiscal 2009. Cost of Web Application Development Services Cost of web application development services increased $599 thousand, or 6% for fiscal 2010 compared to fiscal 2009.The cost of web application development servicesas a percentage of application development services revenue increased to 50% from 46%, for fiscal 2010 compared to fiscal 2009, respectively.This decrease in margin results from a combination of (i) the impact of lower margin application development services revenue fromrecently acquired companies and(ii) lower web application development services revenue. iAPPS Development Services Costs of iAPPS® development services increased $615 thousand, or 17% to $4.1 million from $3.5 million for fiscal 2010 from fiscal 2009.This increase in costs is related to the increase in iAPPS related application development services revenue and higher direct labor costs. Development services Cost of non iAPPS development services remained constant at $5.9 million for fiscal 2010 and fiscal 2009. Cost of Managed Service Hosting Cost of managed service hosting decreased $8 thousand or 1% for fiscal 2010 compared to fiscal 2009. The cost of managed services as a percentage of managed services revenue increased to 31% from 27% forfiscal 2010 compared to fiscal 2009, respectively. The decrease in the amount of managed service hosting costs is due to efforts initiated during the quarter ended December 31, 2009 to consolidate our network operation centers and reduce costs associated with having multiple hosting facilities. Since a portion of this cost is fixed cost related to our hosting environment, such costs will not decrease at the same rate as the related revenue. The decrease in margin results from lower managed service hosting revenue. Cost of Subscription and Perpetual License Cost of subscription and perpetual licenses increased $67 thousand, or 13% for fiscal 2010 compared to fiscal 2009.The cost of subscription and perpetual licensesas a percentage of subscription and perpetual license revenue decreased to 33% from 36% for fiscal 2010 compared to fiscal 2009, respectively.The increase in the amount of subscription and perpetual license costs is primarily related to additional software development costs capitalized in prior periods which are now being amortized.The decrease as a percentage of revenue is due to higher subscription and perpetual license revenue during the current period as compared to the prior period. Gross Profit Margin Gross profit decreased $1 million, or 8% in fiscal 2010 as compared with fiscal 2009.Gross profit margins decreased to 52.4% from 55.9% for fiscal 2010 compared to fiscal 2009, respectively.This decrease results from (i) the impact of lower margin web application development services revenue from acquisitions (ii) lower web application development services revenue and (iii) focused efforts to engage with customers that are aligned with the Company’s core competencies and proactively ending engagements with a number of smaller customers obtained through previous acquisitions, some of which had high margins. Operating Expenses Sales and Marketing Expenses Sales and marketing expenses decreased $230 thousand, or 4% to $6 million from $6.2 million for fiscal 2010 compared to fiscal 2009.Sales and marketing expenses represented 25% of total revenue compared with 26% for fiscal 2010 compared to fiscal 2009, respectively.This decrease is primarily attributable 23 to lower compensation costs related to lower revenue for fiscal 2010 compared with fiscal 2009, offset by an increase (i) of $80 thousand of costs related to our acquisitions of TMX and e.Magination and (ii) $59 thousand related to the integration of our Cleveland, OH, office into our Chicago office. General and Administrative Expenses General and administrative expenses increased $415 thousand, or 10% to $4.4 million from $4.0 million for fiscal 2010 compared with fiscal 2009.General and administrative expense represented 19% of revenue compared with 17% of revenue for the same comparative periods.The increase in general and administrative expense is primarily due to (i) professional fees and other costs related to our acquisitions of TMX and e.Magination in the amount of $356 thousand and (ii) costs to implement Sarbanes– Oxley of $27 thousand for fiscal 2010. All acquisition related costs are expensed to the Company’s statement of operations as incurred. Research and Development Research and development expense decreased by $198 thousand, or 18% to $926 thousand from $1.1 million for fiscal 2010 compared with fiscal 2009, after capitalization of software development cost.Capitalized software development costs were $508 thousand and $30 thousand for fiscal, 2010 and 2009, respectively. Had such costs not been capitalized, research and development expense would have been $1.4 million and $1.2 million for fiscal 2010 and 2009, respectively, an increase of $200 thousand.The increase in cost relates to higher personnel costs for fiscal 2010 as compared with the corresponding period of the prior year as we continue to invest in enhancements for our iAPPS Product Suite. Depreciation and Amortization Depreciation and amortization expense increased by $64 thousand, or 5% to $1.3 million from $1.2 million for fiscal 2010 compared with fiscal 2009. Depreciation and amortization remained constant at 5% of revenue for both comparable periods.This increase is primarily attributable to additional amortization expense for intangible assets resulting from acquisitions completed in fiscal 2010. Income Taxes Income tax expense was $73 thousand and $31 thousand for fiscal 2010 and fiscal 2009, respectively.Income tax expense represents the estimated liability for Federal and state income taxes owed by the Company, including the alternative minimum tax.The Company has net operating loss carryforwards and other deferred tax benefits that are available to offset future taxable income. A valuation allowance is established if it is more likely than not that all or a portion of the deferred tax asset will not be realized. Accordingly, the Company has established a full valuation allowance against its net deferred tax asset at September 30, 2010 and 2009. The Federal net operating loss (NOL) carryforward of approximately $2.9 million as of September 30, 2010 expires on various dates through 2027. Internal Revenue Code Section 382 places a limitation on the amount of taxable income which can be offset by NOL carryforwards after a change in control of a loss corporation. Generally, after a change in control, a loss corporation cannot deduct NOL carryforwards in excess of the Section 382 Limitation. Due to these “change of ownership” provisions, utilization of NOL carryforwards may be subject to an annual limitation regarding their utilization against taxable income in future periods. The Company has not performed a Section 382 analysis. However, if performed, Section 382 may be found to limit potential future utilization of our NOL carryforwards. Income (Loss) from Operations The loss from operations was ($239) thousand for fiscal 2010, a decrease of $1.1 million from fiscal 2009.This decrease is primarily due to (i) lower margin revenue from the two acquisitions, (ii) the proactive ending of the relationship with smaller hosting customers acquired through prior acquisitions, (iii) costs related to acquisitions in the amount of $436 thousand and (iv) cost related to the integration of our Cleveland office into our Chicago office in the amount of $59 thousand and (v) Sarbanes Oxley implementation costs of $27 thousand. 24 Adjusted EBITDA We also measure our performance based on a non-GAAP (“Generally Accepted Accounting Principles”) measurement of earnings before interest, taxes, depreciation, and amortization and before stock compensation expense and impairment of goodwill and intangible assets (“Adjusted EBITDA”). We believe this non-GAAP financial measure of Adjusted EBITDA is useful to management and investors in evaluating our operating performance for the periods presented and provides a tool for evaluating our ongoing operations. Adjusted EBITDA, however, is not a measure of operating performance under GAAP and should not be considered as an alternative or substitute for GAAP profitability measures such as (i) income from operations and net income, or (ii) cash flows from operating, investing and financing activities, both as determined in accordance with GAAP. Adjusted EBITDA as an operating performance measure has material limitations since it excludes the financial statement impact of income taxes, net interest expense, amortization of intangibles, depreciation, other amortization and stock-based compensation, and therefore does not represent an accurate measure of profitability.As a result, Adjusted EBITDA should be evaluated in conjunction with net income for a complete analysis of our profitability, as net income includes the financial statement impact of these items and is the most directly comparable GAAP operating performance measure to Adjusted EBITDA. Our definition of Adjusted EBITDA may also differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting its usefulness as a comparative measure. Because of the limitations that Adjusted EBITDA has as an analytical tool, investors should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP. The following table reconciles net income (which is the most directly comparable GAAP operating performance measure) to EBITDA, and EBITDA to Adjusted EBITDA: Year Ended September 30, Net (loss) income $ ) $ Provision for income taxes 73 31 Interest (income) expense, net 65 40 Amortization of intangible assets Depreciation EBITDA Other amortization Stock-based compensation Adjusted EBITDA $ $ Adjusted EBITDA was $1.859 million for the year ended September 30, 2010 compared with $2.859 million for the year ended September 30, 2009, a decrease of $1.0 million, or 35%. The decrease in Adjusted EBITDA results primarily from a lower amount of net income for the current period as compared with the prior period and additional costs related to acquisitions. Liquidity and Capital Resources Cash Flows Operating Activities Cash provided by operating activities was $1.5 million for the year ended September 30, 2010, compared to $3.0 million forfiscal2009.This decrease in cash from operating activities is primarily attributable to lower net income for fiscal 2010 as compared with fiscal 2009. 25 Investing Activities Cash used in investing activities was $5.5 million for the year ended September 30, 2010 compared to $1.7 million forfiscal2009.This amount included expenditures for equipment and improvements of $398 thousand for the year ended September 30, 2010 compared with $453 thousand forfiscal2009, and capitalized software development costs of $508 thousandfor the year ended September 30, 2010 as compared with $30 thousand infiscal2009. Also includedin investing activities for the twelve months ended September 30, 2010 wasnet cash paid for the TMX and e.Magination acquisitions of $3.1 million.There were no acquisitions completed infiscal2009.Contingent acquisition payments were $1.5 million for the year ended September 30, 2010 compared with $1.3 million forfiscal2009. Financing Activities Cash provided by financing activities was $3.9 million for the year ended September 30, 2010 compared with cash used of ($105) thousand forfiscal2009.The increase in cash provided by financing activities was attributable to borrowings (net of repayments) under the bank line of credit of $4.0 million for the year ended September 30, 2010 compared with $-0- forfiscal2009.At September 30, 2010, $5.0 million was outstanding under the bank credit line, of which $2.2 million was repaid in October and November 2010. Capital Resources and Liquidity Outlook On March 31, 2010, the Company entered into an Amended and Restated Loan and Security Agreement with Silicon Valley Bank (the “Loan Agreement”). The Loan Agreement provides for up to $5.0 million of revolving credit advances, of which $3.0 million may be used for acquisitions and up to $5.0 million may be used for working capital purposes.The Loan Agreement has a two year term which expires on March 31, 2012.Borrowings are limited to the lesser of (i) $5 million or (ii) 80% of eligible receivables as defined.In the event that the borrowing base formula results in less than $5.0 million in available borrowings, the Company can borrow up to $2.0 million in out of formula borrowings (provided such amount does not exceed $5.0 million) for specified periods of time. Borrowings bear interest at prime plus 1% or 1.25%, depending on the level of the adjusted EBITDA, as defined.The Company pays an annual commitment fee of .50% and an unused fee of .25%.The Company is also required to comply with certain financial and other covenants.Borrowings are secured by all of the Company’s assets and all of the Company’s intellectual property. The Loan Agreement replaced the Company’s prior credit facility with Silicon Valley Bank which expired on March 31, 2010. On October 29, 2010, the Company sold 1,000,000 shares of common stock at $1.00 per share for gross proceeds of $1,000,000 in a private placement. Net proceeds to the Company after offering expenses were approximately $857,000. The placement agents also received a four year warrant exercisable for 64,000 shares of the Company’s common stock at a price equal to $1.45 per share.In return for such warrants, the placement agents agreed to cancel certain outstanding warrants to purchase shares of the Company’s common stock previously issued to such placement agents to purchase 67,216 shares of the Company’s common stock at a price of $5.00 per share and 61,015 shares of the Company’s common stock at a price of $7.50 per share. The Company believes that cash generated from operations and proceeds from the bank line of credit will be sufficient to fund the company’s working capital and capital expenditure needs in the foreseeable future. Inflation Inflationary increases can cause pressure on wages and the cost of benefits offered to employees.We believe that the relatively moderate rates of inflation in recent years have not had a significant impact on our operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings or other relationships with unconsolidated entities or other persons, other than our operating leases and contingent acquisition payments. 26 We currently do not have any variable interest entities. We do not have any relationships with unconsolidated entities or financial partnerships, such as entities often referred to as structured finance or special purpose entities, which would have been established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. Therefore, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such relationships. Contractual Obligations We lease our facilities in the United States and India.Other contractual obligations include (i) certain equipment acquired under capitalized lease agreements, (ii) a subordinated promissory note in the amount of $500 thousand payable quarterly over three years beginning January 2011 with interest at 1% per annum and contingent earnouts of $383 thousand payable quarterly based on achievement of revenue targets beginning with the quarter ended December 31, 2010, respectively, related to the TMX Acquisition, (iii) contingent earnouts in the amount of $947 thousand payable in cash beginning with the quarter ended September 30, 2010 based on the achievement of revenue and earnings targets and $675 thousand payable in Bridgeline common stock beginning with the quarter ending December 31, 2012 based on the achievement of revenue and earnings targets, in connection with the e.Magination acquisition, (iv) contingent acquisition payments for prior acquisitions of $643 thousand payable through FY14 and (v) potential contingent acquisition payments related to acquisitions completed prior to September 30, 2009 which are not recorded in the Company’s financial statements in the maximum amount of $1.3 million payable quarterly through FY13.We have no contractual obligations extending beyond six years or FY2016. The following summarizes our long-term contractual obligations as of September30, 2010: For the Year Ending September 30, (in thousands) Total Payment obligations by year Bank line of credit $ $ $
